Citation Nr: 0632166	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-03 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 19, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

Entitlement to a rating in excess of 50 percent for PTSD for 
the period prior to December 26, 2001.

Entitlement to service connection for a heart disability as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2003, at which time the Board granted an increased 
rating of 100 percent for PTSD for the period beginning 
December 26, 2001.  The issues of entitlement to an initial 
rating in excess of 50 percent for PTSD for the period prior 
to December 26, 2001, an earlier effective date for service 
connection for PTSD, and service connection for a heart 
disability on a secondary basis were remanded for further 
action by the originating agency.  The case has since been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in an April 1998 rating decision; the veteran was notified of 
the decision but did not appeal.

2.  The veteran submitted a claim to reopen service 
connection for PTSD in September 1998; the RO denied the 
claim in a September 1998 rating decision; the RO notified 
the veteran of its decision but he did not appeal.

3.  Thereafter, a claim to reopen was not received prior to 
October 19, 2000; the new and material evidence warranting 
reopening of the claim included no service records.

4.  For the period prior to December 26, 2001, the veteran's 
PTSD was productive of occupational and social impairment 
which most nearly approximates reduced reliability and 
productivity.

5.  The veteran's heart disability was chronically worsened 
by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 19, 
2000, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

2.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD for the period prior to December 26, 
2001, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2006).

3.  The veteran's heart disability is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§  3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board has found the evidence currently of record to be 
sufficient to establish the veteran's entitlement to 
secondary service connection for his heart disability.  
Therefore, no further development of the record is required 
with respect to this matter.  Although the disability-
evaluation and effective-date elements of the claim are not 
matters currently before the Board, the Board notes that the 
veteran was provided appropriate notice concerning these 
elements of the claim in an April 2006 letter.

As explained below, the facts pertinent to the veteran's 
effective-date claim are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to substantiate the claim, and no 
further action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


In any event, with respect to the initial-evaluation claim 
and the effective-date claim, the record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letters mailed in April 2004 and 
December 2004, subsequent to its initial adjudication of the 
claims.  With respect to the issue of entitlement to an 
earlier effective date, the letter included notice that he 
should submit all pertinent evidence in his possession.  With 
respect to the claim for an increased rating, although the 
originating agency did not specifically request the appellant 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
initial-rating claim in a letter mailed in April 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims on a de novo basis in April 2006.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Effective Date for Service Connection for PTSD

As pertinent to the facts of this case, the applicable 
criteria provide that the effective date of an award of 
service connection based on new and material evidence 
received after a final adjudication will be the later of the 
date entitlement arose or the date of receipt of the reopened 
claim unless the new and material evidence consists of 
service department records, in which case the effective date 
will be the later of the date entitlement arose or the date 
of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The veteran was discharged from active duty in January 1970.  
The veteran's original claim for service connection was 
received in October 1997, and the originating agency denied 
the claim in an April 1998 rating decision.  It informed the 
veteran of this decision and his appellate rights but he did 
not appeal.  A claim to reopen was received in September 
1998, and the claim was denied in a September 1998 rating 
decision.  The veteran was also informed of this decision and 
his appellate rights but did not appeal.  Thereafter, a claim 
to reopen was not received until October 19, 2000.  In an 
April 2001 rating decision, the originating agency granted 
reopening of the claim based on new and material evidence 
other than service department records, and granted service 
connection for the veteran's PTSD, effective October 19, 
2000.  

The veteran contends that the effective date of service 
connection for PTSD should be earlier as he met the criteria 
for service connection prior to October 19, 2000.  
Unfortunately, there is no provision of law which will allow 
an earlier effective date based on the argument given by the 
veteran.  The veteran does not contend that he appealed 
either of the earlier denials, that he filed a claim to 
reopen prior to October 19, 2000, or that the claim was 
reopened based on new and material service records.  In 
essence, the pertinent facts in this case are not in dispute 
and the law is dispositive.  Consequently, the claim must be 
denied because it is without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


Initial Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

For the period prior to December 26, 2001, the evidence shows 
that the social and industrial impairment from the veteran's 
PTSD most nearly approximates the occupational and social 
impairment with reduced reliability and productivity 
contemplated by the assigned rating of 50 percent.  

Treatment records from the veteran's private psychologist 
show that he was seen from November 1997 to March 1998.  The 
veteran reported experiencing interrupted sleep and 
nightmares, loss of interest in activities, hypervigilance, 
difficulty concentrating and memory loss, and a sense of 
isolation and alientation.  He also stated that he felt 
irritable and angry.  He was diagnosed with PTSD and chronic 
depression and noted to have severe industrial impairment and 
to be perhaps unemployable.

In December 2000 the veteran was afforded a VA examination.  
It was noted that the veteran had been married for nine years 
but was having some difficulties with his relationships with 
his wife and daughter.  The veteran reported owning a floor 
covering business for twenty years, and that because of his 
back problems he did not know if the business would last 
beyond the current year.  He also reported disliking public 
places and only visiting with friends if they came to his 
home.  

The examiner found that the veteran was alert, but slightly 
disoriented with a dysphoric mood and constricted affect.  
His thought process was logical and coherent and devoid of 
any hallucinations or delusions.  The veteran denied any 
thoughts of hurting himself or others, although he did report 
a history of having thoughts of hurting others.  The examiner 
found that the veteran's memory was in intact for immediate, 
recent, and remote events and he had good concentration.  The 
diagnosis was PTSD with limited social support, family 
problems, and difficulties coping with physical and 
psychological difficulties.  The examiner concluded that the 
veteran experienced moderate symptoms associated with his 
PTSD including moderate impairment in his adaptability and 
interactions with others and a moderately impaired ability to 
maintain employment and perform job duties.  He assigned a 
GAF score of 55.  

The Board notes that none of the symptoms associated with a 
rating in excess of 50 percent have been demonstrated for the 
period prior to December 26, 2001.  Specifically, the record 
contains no evidence of obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
suicidal ideation; or an inability to establish and maintain 
effective relationships.  Although the veteran's private 
psychologist found that he had severe industrial impairment, 
the Board notes that throughout this period the veteran was 
operating his own floor covering business and at his December 
2000 VA examination he attributed his business problems to 
his back disability.  In addition, while the veteran reported 
having a difficult relationship with his family and others, 
the examiner stated that there was only moderate social 
impairment.  The Board also notes that the December 2000 VA 
examiner assigned the veteran a GAF score of 55, consistent 
with moderate symptoms of PTSD.  In sum, the record 
demonstrates that prior to December 26, 2001, the 
manifestations of the disability and the resulting impairment 
more nearly approximated those associated with a 50 percent 
rating than those for a higher rating.  Accordingly, the 
disability warrants no more than a 50 percent rating during 
this period.  


Secondary Service Connection for Heart Disability

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In a statement submitted to VA in August 2001, the veteran's 
private physician noted that in May 2000 the veteran had a 
major heart attack.  In the physician's opinion, the 
veteran's PTSD and associated stress played a part in causing 
the heart attack.  In addition, at the veteran's May 2005 VA 
examination, the examiner opined that it was very likely that 
stress-related conditions, such as the veteran's PTSD, could 
have caused his myocardial infarction to worsen.  While the 
examiner at the veteran's December 2001 VA examination stated 
that the veteran's PTSD had no relationship to his myocardial 
infarction, the examiner was not requested to provide an 
opinion as to whether the veteran's heart disability was 
aggravated by his service-connected PTSD.  

As the record contains two medical opinions supporting the 
veteran's claim for service connection based on aggravation, 
in the Board's opinion, the evidence supportive of the claim 
is at least in equipoise with that against the claim.  
Accordingly, entitlement to service connection for a heart 
disability on a secondary basis is in order.  


ORDER

Entitlement to an effective date earlier than October 19, 
2000, for the grant of service connection for PTSD is denied.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period prior to December 26, 2001, is denied.  

Entitlement to service connection for a heart disability as 
secondary to PTSD is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


